DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “connecting portion” & “third space member” as described in the specification paragraph [21]. For example, structural detail of connecting portion and third space member are not shown in any drawing in order to have a proper understanding of the disclosed invention.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 19, 20 and including all the depending claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites “a third space between a connecting portion and at least one of the first space and the second space, the connecting portion connecting the heat transfer tubes to the header; the third space is disposed between both the first space and the connecting portion as well as between the second space and the connecting portion, the third space member separates the first space and the second space from the third space”. It is not clear what the structures of the bolded limitations are. The bolded phrases make the claimed limitations indefinite, because it is not clear where a connecting portion is disposed with respect to the locations of the first and the second and the third spaces, and it is not clear how the connecting portion connecting heat transfer tubes to the header, and further it is not clear where a third space member is disposed with respect to the locations of the first and the second and the third spaces. Further, it is not clear if first and second space members are required by the claim, or if it is inherently disclosed. More clarification is required.
Claim 19 recites “a third space between a connecting portion and at least one of the first space and the second space, the connecting portion connecting the heat transfer tubes to the header; the third space is disposed between the first space and the connecting portion, the third space member separates the first space from the third space”. It is not clear what the structures of the bolded limitations are. The bolded phrases make the claimed limitations indefinite, because it is not clear where a connecting portion is disposed with respect to the locations of the first and the second and the third spaces, and it is not clear how the connecting portion connecting heat transfer tubes to the header, and further it is not clear where a third space member is disposed with respect to the locations of the first and the third spaces. Further, it is not clear if first and second space members are required by the claim, or if it is inherently disclosed. More clarification is required.
Claim 20 recites “a third space between a connecting portion and at least one of the first space and the second space, the connecting portion connecting the heat transfer tubes to the header;35689356Amendment dated September 29, 2020 First Preliminary Amendmentthe third space is disposed between the second space and the connecting portion, the third space member separates the second space from the third space”. It is not clear what the structures of the bolded limitations are. The bolded phrases make the claimed limitations indefinite, because it is not clear where a connecting portion is disposed with respect to the locations of the first and the second and the third spaces, and it is not clear how the connecting portion connecting heat transfer tubes to the header, and further it is not clear where a third space member is disposed with respect to the locations of the second and the third spaces. Further, it is not clear if first and second space members are required by the claim, or if it is inherently disclosed. More clarification is required.

Allowable Subject Matter
Claims 12, 13, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 14, 19, 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
Claim 15 is only rejected under 112(b) rejection, because it is depending on claim 14.
However, claims cannot be considered “allowable” at this time due to 35 USC 112(b) rejections set forth in this office action.
Therefore, upon the claims being rewritten or amended to overcome the rejections under 35 USC 112(b) set forth in this office action, further consideration

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 11, 17, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hongo (JP 2017044428 A).

Claim 10: Hongo discloses a heat exchanger (i.e., 13) comprising: 
a header (i.e., 21) that extends in a horizontal direction (i.e., see FIG.2); and 
heat transfer tubes (i.e., 23) that extend in a direction crossing the horizontal direction (i.e., see FIG.2), that are disposed side by side in a longitudinal direction of the header, and that are connected to the header, wherein 
the header (i.e., 21) comprises: 
a first space (i.e., 31) that causes a refrigerant to flow in a first direction along the longitudinal direction (i.e., see FIG.3) of the header (i.e., 21); 
a second space (i.e., 32) that causes the refrigerant to flow in a second direction along the longitudinal direction of the header and opposite to the first direction (i.e., see FIG.3; flows in header are opposite of each other), wherein a portion (i.e., inherent) of the second space (i.e., 32) is disposed side by side with the first space (i.e., 31) in the horizontal direction (i.e., see FIG.3); 
a circulation member (i.e., 35) that extends in the longitudinal direction of the header (i.e., 21) and separates the first space (i.e., 31) from the second space (i.e., 32); 
a first communication port (i.e., notch 45 used as first communication port; paragraph [33]: plurality of notches provided at positions corresponding to tubes 23 notch 45 on side 21b) through which the first space communicates with the second space in the header (i.e., 21); 
a second communication port (i.e., notch 45 used as second communication port; paragraph [33]: plurality of notches provided at positions corresponding to tubes 23, notch 45 on side 21a) through which the first space (i.e., 31) communicates with the second space (i.e., 32) in the header (i.e., 21) at a position (i.e., inherent) in the second direction with respect to the first communication port (i.e., notch 45 on side 21b); and 
an inflow port (i.e., opening 41 used as inflow port) that causes the refrigerant to flow into the header (i.e., 21), and at least one of the first space (i.e., 31) and the second space (i.e., 32) is directly or indirectly connected to the heat transfer tubes (i.e., 23).  

    PNG
    media_image1.png
    294
    438
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    700
    444
    media_image2.png
    Greyscale

Claim 11: Hongo discloses the apparatus as claimed in claim 10, wherein the heat transfer tubes (i.e., 23) are connected to the header (i.e., 21) such that an end portion (i.e., inherent) of each of the heat transfer tubes (i.e., 23) communicates with the35689354 Amendment dated September 29, 2020First Preliminary Amendmentfirst space (i.e., 31) and the second space (i.e., 32).  

Claim 17: Hongo discloses the apparatus as claimed in claim 10, wherein each of the heat transfer tubes (i.e., 23) comprises either: 
tubes disposed in a direction in which the first space and the second space are disposed side by side, or 
a circular tube (i.e., see FIG.3).  

Claim 18: Hongo discloses the apparatus as claimed in claim 10 an air conditioner (i.e. FIG. 1) comprising: a refrigerant circuit (i.e. refrigeration cycle 1) comprising the heat exchanger (i.e., 13). 

    PNG
    media_image3.png
    370
    438
    media_image3.png
    Greyscale

  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure which is relevant to a heat exchanger:
Hwang (2016/0327343 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMRAN TAVAKOLDAVANI/Examiner, Art Unit 3763                                                                                                                                                                                                        




/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763